                                                             James E. Torgerson (Bar No. 8509120)
                                                             STOEL RIVES LLP
                                                             510 L Street, Suite 500
                                                             Anchorage, AK 99501
                                                             Telephone: 907.277.1900
                                                             jim.torgerson@stoel.com

                                                             Attorneys for Respondent 3M Company



                                                                                      UNITED STATES DISTRICT COURT
                                                                                       FOR THE DISTRICT OF ALASKA

                                                             UNITED STATES OF AMERICA,                          Case No.: 3:20-mc-00017-TMB
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                                                                Petitioner,

                                                                     v.
STOEL RIVES LLP




                                                             3M COMPANY,

                                                                                              Respondent.

                                                                          JOINT STIPULATION REGARDING MOTION TO QUASH

                                                                     The United States of America and 3M Company, 3M Occupational Safety LLC,

                                                            Aearo Holding LLC, Aearo Intermediate LLC, Aearo LLC, and Aearo Technologies LLC

                                                            (together, “3M”) (collectively, the “Parties”) stipulate as follows:

                                                                     WHEREAS on September 4, 2020, the United States filed a motion to quash a

                                                            subpoena seeking testimony from Rosemarie Rotunno, see Dkt. No. 1;

                                                                     WHEREAS on September 9, 2020, 3M filed a motion to transfer the United

                                                            States’ motion to quash to the issuing court in the Northern District of Florida, see Dkt.

                                                            No. 5;
                                                            USA v. 3M Company
                                                            Case No. 3:20-mc-00017-TMB                    1


                                                                       Case 3:20-mc-00017-TMB Document 9 Filed 10/02/20 Page 1 of 2
                                                                   The Parties hereby STIPULATE and AGREE as follows:

                                                                   1.      If the Court grants 3M’s motion to transfer, 3M will file its response to the

                                                            motion to quash seven (7) days after the motion is docketed in the Northern District of

                                                            Florida;

                                                                   2.      If the Court denies 3M’s motion to transfer, 3M will file its response to the

                                                            motion to quash seven (7) days after the denial.

                                                             DATED: October 2, 2020                   STOEL RIVES LLP
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                                                                      By:/s/ James E. Torgerson
                                                                                                         James E. Torgerson (Bar No. 8509120)
STOEL RIVES LLP




                                                                                                      Attorneys for Respondent 3M Company

                                                                                          CERTIFICATE OF SERVICE

                                                                   I hereby certify that on October 2, 2020, I filed a true and correct copy of the
                                                            foregoing document with the Clerk of the Court for the United States District Court,
                                                            District of Alaska by using the CM/ECF system. Participants in this Case No. 3:20-mc-
                                                            00017-TMB who are registered CM/ECF users, and who are listed below, will be served
                                                            by the CM/ECF system.

                                                             Steven E. Skrocki
                                                             U.S. Attorney’s Office
                                                             222 West 7th Ave., Room 253 #9
                                                             Anchorage, AK 99513
                                                             steven.skrocki@usdoj.gov

                                                             Attorneys for Petitioner United States of
                                                             America

                                                            /s/ James E. Torgerson
                                                            James E. Torgerson

                                                            USA v. 3M Company
                                                            Case No. 3:20-mc-00017-TMB                    2


                                                                        Case 3:20-mc-00017-TMB Document 9 Filed 10/02/20 Page 2 of 2
